DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 8,939,246).
Regarding Claim 1, Yamaguchi discloses a rocker 10 (refer to Fig. 9) that is installed at a vehicle width direction outer side of a floor panel 12 of a vehicle and that extends along a vehicle front-rear direction; a floor cross member 22D that is installed along a vehicle width direction above the floor panel so as so to form a gap between the floor cross member and the rocker (gap between end of 22D and inside rocker 10A), and that has a length direction along the vehicle width direction; a battery pack 50 that is installed at a vehicle lower side of the floor panel so as to be further toward an inner side than two length direction ends of the floor cross member in plan view; and a floor cross extension 22E that connects the rocker and the floor cross member together in the vehicle width direction, and that is set so as to undergo plastic deformation prior to the floor cross member in a side collision of the vehicle (see column 3, lines 25-31).
Regarding Claim 2, a reinforcement 58 that reinforces the battery pack is provided at the vehicle width direction outer side of the battery pack at a position overlapping with the rocker in a vehicle side view.
Regarding Claim 3, a yielding portion that is bent toward a vehicle vertical direction is formed at the floor cross extension 22E at a rocker side within the gap (see Fig. 9; extension bends downward in the gap).
Regarding Claim 4, the floor cross member 22D includes an upper face portion that configures an upper portion of the floor cross member and that is formed with a planar shape along a horizontal direction (see Fig. 9); and the floor 
Regarding Claim 11, the battery pack includes a battery case in a box shape (see Fig. 9) with a plurality of battery modules inside, and a tray 24 with a flange that is linked to the rocker (see Fig. 9; outer flange of tray 24 is linked to the rocker via outrigger 32).
Regarding Claim 12, reinforcement 58 includes a lower tab joined to the tray 24 at a lower side via mount 52 (see Fig. 9).

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2018/0370577).
Regarding Claim 1, Takahashi discloses a rocker 106 (refer to Fig. 3) that is installed at a vehicle width direction outer side of a floor panel 130 of a vehicle and that extends along a vehicle front-rear direction; a floor cross member 122 that is installed along a vehicle width direction above the floor panel so as so to form a gap between the floor cross member and the rocker (gap between end of 122 and inside top portion of rocker 106), and that has a length direction along the vehicle width direction; a battery pack that is installed at a vehicle lower side of the floor panel so as to be further toward an inner side than two length direction ends of the floor cross member in plan view; and a floor cross extension 134 that connects the rocker and the floor cross member together in the vehicle 
Regarding Claim 5, the rocker 106 includes an outer section that is positioned at the vehicle width direction outer side; an inner section that is positioned at a vehicle width direction inner side of the outer section and that forms a closed cross-section together with the outer section (see Fig. 3); and a first energy absorbing section 118 that spans in the vehicle width direction between the outer section and the inner section inside the closed cross-section, wherein a reinforcing portion that configures part of a reinforcement to reinforce the battery pack (see Fig. 3; rail cross section at the end of the battery compartment is the reinforcement) is provided between the battery pack and the rocker at a position overlapping with the first energy absorbing section in a vehicle side view.
Regarding Claim 6, a rocker lower section 106L configuring a lower section of the rocker is set so as to have a greater width dimension along the vehicle width direction than a rocker upper section 106U configuring an upper section of the rocker.
Regarding Claim 7, the upper rocker 106U is a second energy absorbing section.
Regarding Claim 8, the rocker includes: an outer section that is positioned at the vehicle width direction outer side; an inner section that is positioned at a vehicle width direction inner side of the outer section and that forms a closed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 8 above, and further in view of ordinary skill in the art.  
Takahashi does not appear to disclose the use of a second energy absorbing section similar to the first 118 adjacent the end of the cross member.  One having ordinary skill in the art would readily appreciate that the purpose of the upper section of the rocker 106U is to crush the floor cross member extension 134 without impeding the first energy absorbing section 118.  By simply having an additional section 118 in the upper rocker, it would ensure that the extension 118 was crushed and thereby ensure that first energy absorbing section 118 functioned as anticipated.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JASON S DANIELS/Primary Examiner, Art Unit 3612